 Case 4:20-cv-00142-P-BP Document 11 Filed 08/31/20           Page 1 of 1 PageID 111



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

JOHN ROBERT DAWLEARN,         §
                              §
     Plaintiff,               §
                              §
v.                            §                 Civil Action No. 4:20-cv-00142-P
                              §
THE UNITED STATES OF AMERICA, §
                              §
     Defendant.               §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case that the undersigned dismiss the instant lawsuit under 28

U.S.C. § 1915(e)(2)(B)(i). ECF No. 10. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that the Complaint (ECF No. 1) is DISMISSED

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

      SO ORDERED on this 31st day of August, 2020.
